Citation Nr: 1412301	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  08-21 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 1968.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina that denied the benefit sought on appeal.  The RO has denied the claim of service connection for PTSD; however, the Board has broadened the claim under Clemons v. Shinseki, 23 Vet. App. 1 (2009), based on the medical evidence of record.    

In an April 2012 Board decision, the Board remanded the case to obtain service treatment records and service personnel records.  In a December 2012 supplemental statement of the case, the RO continued the previous denial of the issue on appeal.  The Veteran's claims file has been returned to the Board for further appellate proceedings.        

All records on the Virtual VA paperless claims processing system have been reviewed and considered.  There are no documents in the Veterans Benefits Management System.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has PTSD that is related to an in-service stressor.  Specifically, the Veteran reports that he was taken off a bus by white military policemen, beaten, thrown into a holding cell, and put in handcuffs.  The Veteran states that a colonel reported that the Veteran "ran into a door."  See e.g., January 2007 statement.   

First, the nature of the Veteran's acquired psychiatric disorder is unclear.  The Veteran has been diagnosed with PTSD, but there is no indication that any of the diagnoses of PTSD conformed to the DSM-IV criteria as is required under 38 C.F.R. § 4.125.  See October 2006 VA treatment record; August 2012 private treatment record.  The Veteran also has a diagnosis of depression.  See e.g., October 2006 VA treatment record.

Second, with respect to the claimed in-service stressor, because the Veteran's lay statements are not enough to establish the occurrence of the in-service personal assault, credible corroborating evidence is needed.  38 C.F.R. § 3.304(f)(5).  The Veteran contends that the personal assault occurred on August 6, 1967.  The Board notes that there is a service treatment record showing that the Veteran was treated for a right leg injury in the emergency room.  The record states, "'Ran into door' and hurt leg," and the year is partially noted as "196."  The Veteran also submitted his ex-wife's statement that described significant Veteran's changes in behavior after the alleged personal assault.  See June 2007 lay statement.  There is no affirmative evidence in the service treatment records or the service personnel records to show that the personal assault occurred.  However, because the Veteran has consistently reported that his stressor was a personal assault by military police, his contentions are partially corroborated by the service treatment records, and there is lay testimony reporting significant changes in the Veteran's behavior after the stressor occurred, the Board finds the Veteran's account of the personal assault to be sufficiently plausible to warrant further development.  In claims for PTSD based on personal assault, an after-the fact medical nexus opinion can serve as the credible supporting evidence of the reported stressor.  Menegassi v. Shinseki, 638 F.3d 1379, 1383 (Fed. Cir. 2012); Bradford v. Nicholson, 20 Vet. App. 200, 207 (2006).  Indeed, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  See 38 C.F.R. § 3.304(f)(5).  

Third, in part because the occurrence of the alleged in-service personal assault is not corroborated, it is unclear based on the medical evidence whether the Veteran's PTSD is related to the reported in-service stressor.  See 38 C.F.R. § 3.304(f).  It is also unclear whether the Veteran's depression is related to military service.  See 38 C.F.R. § 3.303.  

For these reasons, the nature and etiology of the Veteran's acquired psychiatric disorder remain unclear.  Therefore, a VA psychiatric examination is warranted to determine the nature and etiology of the Veteran's acquired psychiatric disorder, to include PTSD and depression.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).   Further, in August 2006, the Veteran stated that he was applying for Social Security disability benefits; however, it is unclear what disabilities for which the Veteran is applying.  In August 2012, the Veteran is noted as receiving Social Security benefits.  Therefore, Social Security Administration records should be obtained.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information regarding any outstanding pertinent treatment records.  Ask the Veteran to authorize the release of any identified outstanding non-VA medical records.

2. Obtain VA treatment records dating from November 2012 to present.  See January 2009 Veteran statement.  

Associate any records obtained with the paper claims file or on VBMS.

3. Request, directly from the Social Security Administration, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. 

4. If, after making reasonable efforts to obtain any outstanding non-Federal records the AMC is unable to secure same or if after continued efforts to obtain Federal records the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

5. Afterwards, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of the Veteran's psychiatric disorder, to include PTSD and depression.  Make the claims file available to the examiner for review of the case.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and lay statements.  The examiner should note that this case review took place.  

The examiner is asked to opine on the following:

(a) the nature and diagnosis(es) of the Veteran's psychiatric disorder.  The examiner is asked to specifically address the diagnosis of (i) PTSD and (ii) depression.  See e.g., October 2006 VA treatment record; August 2012 private treatment record.

(b) if the Veteran has a diagnosis of PTSD, whether it is at least as likely as not (probability of 50 percent) that the Veteran's alleged inservice, personal assault by military policemen actually occurred, and if so, whether the Veteran's PTSD is etiologically related to the alleged in-service stressor, personal assault by military policemen.

(c) regarding any diagnosis other than PTSD, whether it is at least as likely as not (probability of 50 percent) that the Veteran's diagnosed psychiatric disorder(s) is etiologically related to military service, including as a result of the alleged in-service personal assault.  

The examiner's attention is directed to the following:

(a) the service treatment record showing that the Veteran was treated in the emergency room for a right leg injury.  The record states, "Ran into door" and hurt leg.  See August 1967 service treatment record.  

(b) the lay statement from the Veteran's ex-wife reporting the Veteran's change in personality and behavior after service.  See June 2007 statement.

The examiner should provide a complete rationale for all opinions expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

6. After completing the development and conducting any additional development that is deemed warranted, adjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


